465 F.2d 371
In the Matter of Sylvia Jane BROWN, a witness before theUnited States Grand Jury, Appellant,v.UNITED STATES of America, Appellee.
No. 72-1914.
United States Court of Appeals,
Ninth Circuit.
July 21, 1972.Rehearing Denied Sept. 27, 1972.

William L. Osterhoudt (argued), of Singer & Osterhoudt, San Francisco, Cal., for appellant.
George Calhoun, Atty.  (argued), Robert L. Keuch, Atty., A. William Olson, Acting Asst. Atty. Gen., Guy L. Goodwin, Sp. Atty., Washington, D. C., Stan Pitkin, U. S. Atty., Seattle, Wash., for appellee.
Before BROWNING, ELY, and GOODWIN, Circuit Judges.
PER CURIAM:


1
After argument in this court of her appeal from an order adjudging Sylvia Jane Brown in contempt for refusing to testify before a grand jury, the United States Supreme Court handed down Gelbard v. United States, 408 U.S. 41, 92 S.Ct. 2357, 33 L.Ed.2d 179 (1972), reversing United States v. Gelbard, 443 F.2d 837 (9th Cir. 1971); Reed v. United States, 448 F.2d 1276 (9th Cir. 1971); Olsen v. United States, 446 F.2d 912 (9th Cir. 1971); and Bacon v. United States, 446 F.2d 667 (9th Cir. 1971).


2
Because Gelbard now requires a remand to the district court for a factual determination on the alleged use by the government of illegal electronic eavesdropping, it is not now necessary to decide the other issues tendered in this appeal.


3
The appellant has been at liberty upon a stay granted by this court, and, accordingly, no one has been prejudiced by the limitations of the thirty-day period set forth in 28 U.S.C. Sec. 1826.  Once again, we express no opinion upon the constitutional question that might be presented if a party insists upon a final decision within such a time frame.  See Charleston v. United States, 444 F.2d 504 (9th Cir.), petition for cert. dismissed, 404 U.S. 916, 92 S.Ct. 241, 30 L.Ed.2d 191 (1971).


4
Reversed and remanded.